Exhibit 10.9

SERIES A PREFERRED STOCKHOLDER AGREEMENT

THIS SERIES A PREFERRED STOCKHOLDER AGREEMENT (this “Agreement”), dated as of
July 31, 2007, is made among ITC^DeltaCom, Inc., a Delaware corporation (the
“Company”), and each of the persons listed on the signature pages hereto under
the heading “Series A Preferred Stockholders” (individually, a “Holder” and
collectively, the “Holders”).

RECITALS

WHEREAS, the Company intends to consummate a recapitalization (the
“Recapitalization”) in which, among other transactions, 50.0% of the outstanding
shares of the Company’s 8% Series A Convertible Redeemable Preferred Stock, par
value $0.01 per share (the “Series A Preferred Stock”), held by each holder of
record shall be converted into shares of the Company’s Common Stock, par value
$0.01 per share (the “Common Stock”), and the remaining 50.0% of the outstanding
shares of Series A Preferred Stock shall be redeemed by the Company;

WHEREAS, the Holders are the holders of record of outstanding shares of Series A
Preferred Stock representing at least 66  2/3% of the voting power of all
outstanding shares of Series A Preferred Stock; and

WHEREAS, subject to the terms and conditions of this Agreement, the Holders wish
to authorize an amendment to the certificate of designation of the Series A
Preferred Stock to effectuate the conversion of 50.0% of the outstanding shares
of Series A Preferred Stock into shares of Common Stock (the “Series A Preferred
Stock Conversion”) and the redemption of the remaining 50.0% of the outstanding
shares of Series A Preferred Stock (the “Series A Preferred Stock Redemption”)
as of the closing date of the Recapitalization (the “Closing Date”);

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, the parties
hereto agree as follows:

ARTICLE I

SERIES A PREFERRED STOCK CONVERSION

Section 1.1 Approval of Series A Preferred Stock Conversion. Concurrently with
each Holder’s execution of this Agreement, such Holder has executed an
irrevocable proxy in the form of Exhibit A hereto (the “Proxy”). The Proxy
authorizes the persons named in the Proxy (collectively with any authorized
persons substituted therefor, the “Proxy Holders”), as each Holder’s proxy and
attorney-in-fact, to vote to approve, or to consent in writing to, the adoption
of resolutions that will constitute the approval by the Holders of an amendment
(the “Series A Amendment”) to the certificate of designation of the Series A
Preferred Stock (the “Series A Certificate”) in substantially the form of
Exhibit B hereto.



--------------------------------------------------------------------------------

Following such vote or consent, the Series A Preferred Stock Conversion will be
effective as of the Closing Date immediately after the filing by the Company of
the Series A Amendment with the Delaware Secretary of State.

Section 1.2 Conditions to Series A Preferred Stock Conversion. Following
approval thereof in accordance with Section 1.1, the Company shall be authorized
to file the Series A Amendment with the Delaware Secretary of State only if,
concurrently with such filing and the effectiveness of the Series A Preferred
Stock Conversion:

(a) the Company and its subsidiaries shall obtain (i) not less than $305 million
aggregate principal amount of secured term loan credit facilities for immediate
application to the refinancing and repayment of their outstanding senior secured
indebtedness and (ii) a secured revolving credit facility with available
borrowings of up to a maximum of $10 million principal amount at any time
outstanding;

(b) the Company shall receive cash gross proceeds of not less than $21 million
from sales of its Common Stock and cash gross proceeds of not less than $41
million from sales of a new issue of its 6% Series H Convertible Redeemable
Preferred Stock, par value $0.01 per share (the “Series H Preferred Stock”);

(c) holders of approximately $52 million in aggregate principal amount of the
third lien Senior Secured Notes due 2009 of Interstate FiberNet, Inc. shall
exchange such notes for approximately 17,275,791 shares of Common Stock; and

(d) the Company shall consummate the other components of the Recapitalization on
terms that would make the representation and warranty of the Company set forth
in Section 3.2 true in all material respects.

Section 1.3 Issuance of Conversion Shares.

(a) Upon effectiveness of the Series A Preferred Stock Conversion, 50.0% of the
outstanding shares of Series A Preferred Stock held by each holder of record as
of the Closing Date shall automatically be converted at a conversion price of
$5.77484278752148 per share of Common Stock into a total of 1,747,924 shares of
Common Stock, subject to increase if the Corporation shall elect to round
fractional shares of Common Stock up to the nearest whole share of Common Stock
(the “Conversion Shares”).

(b) Schedule 1 hereto lists, as of July 20, 2007, in addition to the items
described in Section 2.1(b) and other items, (i) each holder of record of the
Series A Preferred Stock, (ii) the total number of shares of Series A Preferred
Stock held by such holder as reflected in the Company’s stock records and
(iii) the total number of Conversion Shares that would be issuable to such
holder upon effectiveness of the Series A Preferred Stock Conversion.

Section 1.4 Deliveries. In accordance with the Series A Certificate, as promptly
as reasonably practicable after the Closing Date, upon receipt from each Holder
of certificates representing the shares of Series A Preferred Stock held by such
Holder pursuant

 

2



--------------------------------------------------------------------------------

to one or more letters of transmittal, the Company shall deliver, or cause the
Company’s transfer agent for the Common Stock to deliver, to each Holder a share
certificate or certificates representing the Conversion Shares issued by the
Company to such Holder upon the effectiveness of the Series A Preferred Stock
Conversion. The certificates representing the Conversion Shares shall not bear
legends restricting the transferability of the Conversion Shares under
applicable securities laws.

ARTICLE II

SERIES A PREFERRED STOCK REDEMPTION

Immediately following the time of the Series A Preferred Stock Conversion, the
Corporation shall redeem the remaining outstanding shares of Series A Preferred
Stock held by each holder of record at such time (the “Redemption Shares”),
pursuant to the terms of Sections 5.1 and 5.3 of the Series A Certificate, as
amended by the Series A Amendment. Schedule 1 hereto lists, for each holder of
record of the Series A Preferred Stock, based on such holder’s record holdings
of shares of Series A Preferred Stock as of July 20, 2007, the aggregate
Optional Redemption Price (as such term is defined in the Series A Certificate)
to be paid by the Corporation for all of such holder’s Redemption Shares.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, each Holder as of the
date hereof and as of the Closing Date as follows:

Section 3.1 Organization, Standing, etc. The Company and each of its
subsidiaries is a corporation duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, with
all corporate power and authority to own, lease and operate its properties and
to conduct its business as currently owned, leased, operated and conducted.

Section 3.2 Capital Stock. As of the Closing Date, after giving effect to the
Recapitalization and the other transactions to occur on the Closing Date,
(a) the authorized capital stock of the Company will consist of 350,000,000
shares of Common Stock and 50,000,000 shares of preferred stock, par value $0.01
per share, (b) up to a maximum of 68,000,000 shares of Common Stock will be
issued and outstanding, (c) 412,215 shares of Series H Preferred Stock will be
issued and outstanding, (d) options to acquire up to a maximum of 650,000 shares
of Common Stock pursuant to the ITC^DeltaCom, Inc. Amended and Restated Stock
Incentive Plan and the ITC^DeltaCom, Inc. Executive Stock Incentive Plan
(together, the “Stock Incentive Plans”) will be issued and outstanding,
(e) restricted stock units for up to a maximum of 4,790,768 shares of Common
Stock will be issued and outstanding pursuant to the Stock Incentive Plans,
(f) up to a maximum of 670,453 shares of Common Stock will be reserved and
available for issuance pursuant to future awards under

 

3



--------------------------------------------------------------------------------

the Stock Incentive Plans, (g) up to a maximum of 340,000 shares of Common Stock
will be reserved for future issuance pursuant to the Company’s common stock
purchase warrants originally issued on October 29, 2002 and expiring on
October 29, 2007 and (h) neither the Company nor any of its subsidiaries will be
obligated to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other voting securities of, or securities
convertible into, or exchangeable or exercisable for, shares of capital stock or
other voting securities of, the Company or any of its subsidiaries.

Section 3.3 Issuance of Conversion Shares. Upon issuance by the Company, the
Conversion Shares will be validly issued, fully paid and non-assessable, free
and clear of all Liens (as such term is defined in the Series A Certificate) and
not subject to any preemptive rights.

Section 3.4 Authorization; Enforceability. The Company has all requisite
corporate power and authority to enter into, execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company, and, assuming the due authorization, execution and delivery thereof by
the Holders, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity.

Section 3.5 Consents; No Violations. Neither the execution, delivery or
performance by the Company of this Agreement nor the consummation of the
transactions contemplated hereby will (a) conflict with, or result in a breach
or a violation of, any provision of the certificate of incorporation or bylaws
of the Company, (b) constitute, with or without notice or the passage of time or
both, a breach, violation or default, create any lien or charge, or give rise to
any right of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, under any law, or any provision of any
agreement or other instrument to which the Company or any of its subsidiaries is
a party or pursuant to which any of the assets or properties of the Company or
any of its subsidiaries is subject, except for breaches, violations, defaults,
liens or charges, or rights of termination, modification, cancellation,
prepayment, suspension, limitation, revocation or acceleration, which,
individually or in the aggregate, would not materially adversely affect the
Company’s ability to consummate the transactions contemplated by this Agreement,
or (c) require any consents, approvals and filings on the part of the Company
from or with any governmental entity, except for such consents, approvals and
filings which, if not made or obtained by the Company, would not materially
adversely affect the Company’s ability to consummate the transactions
contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

Each Holder severally and not jointly represents and warrants to, and agrees
with, the Company as of the date hereof and as of the Closing Date as follows
with respect to the Conversion Shares it will acquire upon the Series A
Preferred Stock Conversion:

Section 4.1. Acquisition for Investment. Such Holder is acquiring the Conversion
Shares for its own account, for investment and not with a view to, or for sale
in connection with, the distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”) (it being understood
that except as otherwise provided in this Agreement, such Holder does not agree
to hold the Conversion Shares for any minimum or other specific term and
reserves the right to dispose of the Conversion Shares at any time in accordance
with the Securities Act and state securities laws applicable to such
disposition).

Section 4.2. Accredited Investor Status. Such Holder is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act. Such Holder has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Conversion Shares and is capable of bearing the economic
risks of such investment. Such Holder understands that its investment in the
Conversion Shares involves a significant degree of risk.

Section 4.3. Information. Such Holder and its advisers have been furnished with
all materials relating to the business, finances and operations of the Company
and its subsidiaries and materials relating to the Series A Preferred Stock
Conversion and the Recapitalization and related transactions which have been
requested by such Holder or its advisers. Such Holder and its advisers have been
afforded the opportunity to ask questions of the Company’s management concerning
each of the foregoing matters.

Section 4.4 Sale or Transfer. Such Holder understands that the sale or re-sale
of the Conversion Shares has not been and is not being registered under the
Securities Act or any applicable state securities laws, and that the Conversion
Shares may not be sold or otherwise transferred unless (a) the Conversion Shares
are sold or transferred pursuant to an effective registration statement under
the Securities Act and applicable state securities laws or (b) the Conversion
Shares are sold or transferred pursuant to an exemption from such registration.

Section 4.5 Residency. In the case of any Holder that is not a natural person,
the principal offices of such Holder are located at the address set forth on the
signature pages hereof. In the case of any Holder that is a natural person, the
principal residence of such Holder is located at the address set forth on the
signature pages hereof.

Section 4.6 Organization. In the case of any Holder that is not a natural
person, such Holder is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation.

Section 4.7 Due Authorization. Such Holder has the requisite power and authority
to enter into, execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery by such Holder of this Agreement and the compliance by such Holder with
each of the provisions of

 

5



--------------------------------------------------------------------------------

this Agreement (a) are within the power and authority of such Holder and
(b) have been duly authorized by all necessary action on the part of such
Holder. This Agreement has been duly and validly executed and delivered by such
Holder. Assuming the due authorization, execution and delivery thereof by the
Company, this Agreement constitutes a valid and binding obligation of such
Holder, enforceable against such Holder in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity.

Section 4.8 Consents: No Violations. Neither the execution, delivery or
performance by such Holder of this Agreement nor the consummation of the
transactions contemplated hereby shall (a) in the case of any Holder that is not
a natural person, conflict with, or result in a breach or a violation of, any
provision of the certificate of incorporation, bylaws or other organizational
documents of such Holder, (b) constitute, with or without notice or the passage
of time or both, a breach, violation or default, create any lien or charge, or
give rise to any right of termination, modification, cancellation, prepayment,
suspension, limitation, revocation or acceleration, under any law, or any
provision of any agreement or other instrument to which such Holder is a party
or pursuant to which such Holder or any of its assets or properties is subject,
except for breaches, violations, defaults, liens or charges, or rights of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration, which, individually or in the aggregate, would not
materially adversely affect such Holder’s ability to consummate the transactions
contemplated by this Agreement, or (c) require any consents, approvals and
filings on the part of such Holder, from or with any governmental entity except
for the consents, approvals and filings which, if not made or obtained by such
Holder, would not materially adversely affect such Holder’s ability to
consummate the transactions contemplated by this Agreement.

ARTICLE V

COVENANTS

Section 5.1 Public Announcements. The Company and the Holders shall consult with
each other before issuing any press release or make any public statement with
respect to this Agreement or the transactions contemplated hereby and shall not
issue any such press release or make any such public statement with respect
thereto without the prior consent of the other party, which consent shall not be
unreasonably withheld, delayed or conditioned, except that the Company may,
without the prior consent of any Holder, and any Holder may, without the prior
consent of the Company, issue such a press release or make such a public
statement as may be required by law; provided, that, to the extent time permits,
such party shall have used commercially reasonable efforts to consult with the
other party before issuing any such press release or making any such public
statement.

Section 5.2 Further Assurances. At any time or from time to time after the date
of this Agreement, the Company, on the one hand, and each Holder, on the other
hand, agree to cooperate with each other and, at the request of any other party,
to execute and deliver any further instruments or documents and to take all such
further actions as such other party may reasonably request in order to evidence
or effectuate the consummation of the transactions contemplated by this
Agreement and otherwise to carry out the intent of the parties hereunder.

 

6



--------------------------------------------------------------------------------

Section 5.3 Confidential Treatment of Confidential Information. In the event any
Holder (including its officers, employees, counsel, accountants, financial
advisers, partners and other authorized representatives) obtains from the
Company or any of its subsidiaries any Confidential Information (as defined in
this Section 5.3), such Holder (a) shall treat all such Confidential Information
as confidential, (b) shall use such Confidential Information only for purposes
of evaluating the transactions contemplated by this Agreement and (c) shall not
disclose such Confidential Information to any third party except to such
officers, employees, counsel, accountants, financial advisers, partners and
other authorized representatives of such Holder who need to know such
Confidential Information for the purpose of effectuating the transactions
contemplated by this Agreement and who have been informed of and have agreed to
protect the confidential nature of such Confidential Information (and such
Holder shall be responsible for compliance with this Section 5.3 by such
officers, employees, counsel, accountants, partners and other authorized
representatives). For purposes of this Agreement, “Confidential Information”
means information relating to the Company’s business, intellectual property and
processes, operations, strategies, liquidity and financial condition,
Recapitalization terms, pricing policies, markets, customers, distribution,
sales, marketing and production and future business plans and any other
information of a “confidential” nature, specifically including any information
that is identified orally or in writing by the Company to be confidential, or
that any Holder should reasonably understand under the circumstances to be a
trade secret or information of a similar nature, provided, that Confidential
Information shall not include any such information which (i) was in the public
domain on the date hereof or subsequently comes into the public domain other
than through the fault or negligence of a Holder, (ii) was lawfully obtained by
a Holder from a third party without breach of this Agreement and otherwise not
in violation of the Company’s rights, (iii) was known to a Holder at the time of
disclosure of such Confidential Information to such Holder by the Company,
provided, that such Holder was not, at such time, subject to any confidentiality
obligation with respect thereto, or (iv) was independently developed by a Holder
without making use of any Confidential Information.

ARTICLE VI

HOLDER REPRESENTATIVE

The Holders hereby appoint Campbell B. Lanier, III as the Holders’ exclusive
agent to act on the Holders’ behalf with respect to the matters specified in
this Article VI. Such representative, or such other representative as the
Holders may appoint from time to time to replace Campbell B. Lanier, III, is
hereinafter referred to as the “Holder Representative.” The Holder
Representative shall take any and all actions which the Holder Representative
believes are necessary or appropriate under this Agreement for and on behalf of
the Holders as fully as if the Holders were acting on their own behalf,
including, without limitation, taking any and all actions specified in or
contemplated by this Agreement to be taken by the Holders prior to, on or after
the Closing Date, approving any amendment to or waiver under this Agreement,
receiving notice of and defending any claims pursuant to this Agreement, giving
notice of and asserting any claims pursuant to this Agreement, consenting

 

7



--------------------------------------------------------------------------------

to, compromising or settling claims made pursuant to this Agreement, and
engaging counsel, accountants or other representatives in connection with the
foregoing matters. The Company shall have the right to rely upon all actions
taken or omitted to be taken by the Holder Representative pursuant to this
Agreement, all of which actions or omissions shall be legally binding upon each
of the Holders.

ARTICLE VII

TERMINATION

Section 7.1 Termination. This Agreement may be terminated at any time before the
Closing Date:

(a) by mutual written agreement of the Company and the Holder Representative;
and

(b) by the Company or the Holder Representative, if the Closing Date does not
occur on or before September 30, 2007.

Section 7.2 Effect of Termination. If this Agreement is terminated by either the
Company or the Holders pursuant to Section 7.1, this Agreement shall forthwith
become void, and there shall be no further obligations with respect to the
Series A Preferred Stock Conversion on the part of the Company or the Holders or
their respective stockholders, directors, officers, employees, agents or
representatives, except for the provisions of Sections 5.1 and 5.3 and Article
VIII, all of which shall survive any termination of this Agreement; provided,
that nothing in this Section 7.2 shall relieve any party hereunder from
liability for any willful breach of this Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Termination of Registration Rights Agreement. The Holders hereby
agree that, (a) effective as of the time of the Series A Preferred Stock
Conversion, the Registration Rights Agreement, dated as of October 29, 2002 and
amended through the date hereof, among the Company and the Holders and the other
persons listed on the signature pages thereof shall automatically terminate and
become void without any further action by the Company or any Holder or other
party thereto notwithstanding any contrary provision of such Registration Rights
Agreement (including Section 24 thereof) and (b) the agreement of the parties
pursuant to this Section 8.1 shall be deemed an “Amendment” within the meaning
of, and entered into pursuant to, Section 18 of such Registration Rights
Agreement.

Section 8.2 Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement or in any writing delivered by any party
in connection herewith shall survive the transactions contemplated by this
Agreement to be consummated on the Closing Date (regardless of any
investigation, inquiry, or examination made by any party or on its behalf or any
knowledge of any party or the acceptance by any party of any certificate or
opinion) for a period of one year following the Closing Date.

 

8



--------------------------------------------------------------------------------

Section 8.3 Enforcement. The parties hereto agree that (a) irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached
and (b) the parties shall be entitled to an injunction or injunctions to prevent
or cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in addition to any other remedy to which they
may be entitled by law or equity.

Section 8.4 Successors and Assigns. Except as otherwise expressly provided
herein, (a) all covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors, assigns, heirs and legal representatives of the parties
hereto, whether so expressed or not, and (b) no party may assign or delegate all
or any portion of its rights, obligations or liabilities under this Agreement
without the prior written consent of each other party to this Agreement;
provided, that any such consent required to be given by the Holders shall be
effective if given by the Majority Holders. Without limiting the generality of
the foregoing, this Agreement shall survive the death or disability of each
Holder that is a natural person.

Section 8.5 Entire Agreement. This Agreement (including the Exhibits and
Schedule hereto) constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof, and no party shall
be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.

Section 8.6 Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given
(a) when delivered personally to the recipient, (b) when telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m. New York
City time on a business day, and otherwise on the next business day, (c) one
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid) or (d) on the first business day that is at least five
days after the date of deposit thereof in the United States mails for delivery
by certified mail. Such notices, demands, requests, consents and other
communications shall be sent to the following persons at the following
addresses:

 

  (i) if to the Company, to:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Huntsville, Alabama 35806

Telecopy No.: (256) 382-3936

Attention: J. Thomas Mullis, Esq.

  Senior Vice President–Legal and Regulatory

 

9



--------------------------------------------------------------------------------

  (ii) if to the Holders, to:

Campbell B. Lanier, III

P. O. Box 510

West Point, Georgia 31833

With a copy (which shall not constitute notice) to Holders’ counsel:

Sutherland Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, Georgia 33039

Telecopy No.: (404) 853-8806

Attention: Wade H. Stribling

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

Section 8.7 Amendments; Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent thereto of the Company and the Holder
Representative.

Section 8.8 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement.

Section 8.9 Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this Agreement.

Section 8.10 Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of New
York applicable to contracts executed and to be performed wholly within such
state.

Section 8.11 Exclusive Jurisdiction; Venue. Any process against the Company or a
Holder in, or in connection with, any suit, action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, may be
served personally or by certified mail pursuant to the notice provision set
forth in Section 8.6 with the same effect as though served on it personally.
Each of the parties hereto hereby irrevocably submits in any suit, action or
proceeding by the parties hereto arising out of or relating to this Agreement or
any of the transactions contemplated hereby to the exclusive jurisdiction and
venue of the federal and state courts of the State of New York and irrevocably
waives any and all objections to exclusive jurisdiction and review of venue that
any such party may have under the laws of the State of New York or the United
States.

Section 8.12 Waiver of Jury Trial. The Company and the Holders hereby waive any
right they may have to a trial by jury in respect of any action, proceeding or
litigation directly or indirectly arising out of, under or in connection with
this Agreement.

 

10



--------------------------------------------------------------------------------

Section 8.13 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Agreement.

Section 8.14 Delivery by Facsimile. This Agreement and each other agreement or
instrument entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall reexecute original forms thereof and deliver
them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation or enforceability of a contract, and each such party forever waives
any such defense.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

COMPANY ITC^DeltaCom, Inc. By:   /s/ J. Thomas Mullis Name:   J. Thomas Mullis
Title:   Senior Vice President-Legal and Regulatory



--------------------------------------------------------------------------------

SERIES A PREFERRED STOCKHOLDERS /s/ Campbell B. Lanier, III Campbell B. Lanier,
III Brown Investment Partners, L.P. By:   /s/ Campbell B. Lanier, III Name:  
Campbell B. Lanier, III Title:   General Partner The Burton Partnership, Limited
Partnership By:   /s/ Donald W. Burton Name:   Donald W. Burton Title:   General
Partner The Burton Partnership (QP), Limited Partnership By:   /s/ Donald W.
Burton Name:   Donald W. Burton Title:   General Partner /s/ Douglas A. Shumate
Douglas A. Shumate /s/ James Smith Lanier II James Smith Lanier II /s/ Elizabeth
Walker Lanier Elizabeth Walker Lanier



--------------------------------------------------------------------------------

SERIES A PREFERRED STOCKHOLDERS /s/ Carroll Lanier Hodges Carroll Lanier Hodges
/s/ Ellen L. Collins Ellen L. Collins /s/ John Thompson Lanier John Thompson
Lanier /s/ Elizabeth L. Lester Elizabeth L. Lester The 1997 Trust FBO Campbell
B. Lanier, IV By:   /s/ ILLEGIBLE Name:     Title:   Trustee The 1999 Trust FBO
Campbell B. Lanier, IV By:   /s/ ILLEGIBLE Name:     Title:   Trustee CT
Communications By:   /s/ James E. Hansman Name:   James E. Hansman Title:  
Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

    Basso Holdings Ltd     By:   /s/ Howard I. Fischer       Name:   Howard I.
Fischer       Title:   Authorized Signatory     Basso Multi-Strategy Holding
Fund Ltd     By:   /s/ Howard I. Fischer       Name:   Howard I. Fischer      
Title:   Authorized Signatory



--------------------------------------------------------------------------------

    J. Smith Lanier and Company     By:   /s/ Frank E. Plan       Name:   Frank
E. Plan       Title:   Chief Financial Officer     North State Telephone Company
    By:   /s/ Royster M. Tucker, Jr.       Name:   Royster M. Tucker, Jr.      
Title:   President



--------------------------------------------------------------------------------

      /s/ William A. Walker and /s/ Margie R. Walker     William A. Walker and
Margie R. Walker, Jt Ten       /s/ Henry E. Crosby, Jr.     Henry E. Crosby, Jr.